Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 08, 2015

The Court of Appeals hereby passes the following order:

A16A0487. JAVON ANTHONY TRUSS v. THE STATE.

       Javon Truss has appealed to this Court from a trial court order purportedly
entered on January 5, 2015, denying his motion to vacate a void sentence. No such
written order, however, appears in the paper record or record index transmitted to this
Court, and the clerk of the trial court has advised that no such written order exists.
We note that the trial court’s online docket contains an entry also dated January 5,
2015, designated “Event Outcome,” which states “Denied – Motion to Correct
Sentence.” This entry, however, does not constitute a final, appealable order such as
is required to invoke this Court’s appellate jurisdiction. See OCGA § 5-6-34 (a) (1)
(appeals may be taken to this Court from “final judgments”); id. § 5-6-31 (“The filing
with the clerk of a judgment, signed by the judge, constitutes the entry of a judgment
within the meaning of this article.” (emphasis added)).
       Given the apparent absence of a written ruling signed by the trial judge, we
have nothing to review. See Amica v. State, 307 Ga. App. 276, 282 (2) (704 SE2d
831) (2010); see also Ward v. State, 299 Ga. App. 826, 827 (683 SE2d 894) (2009)
(this Court is for the correction of errors and will not consider issues on which the
trial court has not ruled). Accordingly, this appeal is hereby DISMISSED as
premature.



                                        Court of Appeals of the State of Georgia
                                                                             12/08/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.